Exhibit STATEMENT OF ESTABLISHMENT AND DESIGNATION OF SERIES OF PREFERRED STOCK of ALASKA PACIFIC BANCSHARES, INC. Alaska Pacific Bancshares, Inc., a corporation organized and existing under the laws of the State of Alaska, in accordance with the provisions of AS 10.06.320, does hereby state: The name of the Corporation the subject of this Statement is Alaska Pacific Bancshares, Inc.; The Alaska Entity Number for the Corporation is 66222D; A copy of the Certificate of Designations with Resolutions included therein, which established a series of 4,781 shares of Preferred Stock of the Corporation designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A” is attached hereto as Exhibit “A”; The attached Certificate of Designations with Resolutions included therein was adopted by the Board of Directors on January 22, 2009. Dated this2nd day ofFebruary 2009. ALASKA PACIFIC BANCSHARES, INC. /s/Craig E. Dahl Craig E. Dahl, President /s/Gillian R. Hays Gillian R. Hays, Secretary Alaska Pacific Bancshares, Inc., Statement of Establishment and Designation of Series of Preferred Stock Pageof 1 of 2 EXHIBIT "A" CERTIFICATE OF DESIGNATIONS Alaska Pacific Bancshares, Inc., Statement of Establishment and Designation of Series of Preferred Stock Page2 of 2 CERTIFICATE OF DESIGNATIONS OF FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A OF ALASKA PACIFIC BANCSHARES, INC. Alaska Pacific Bancshares, Inc., a corporation organized and existing under the laws of the State of Alaska (the “Corporation”), in accordance with the provisions of Sections 10.06.308 through 10.06.323 of the Alaska Corporations Code hereof, does hereby certify: The board of directors of the Corporation (the “Board of Directors”) or an applicable committee of the Board of Directors, in accordance with the articles of incorporation and bylaws of the Corporation and applicable law, adopted the following resolution on January 22, 2009 creating a series of 4,781 shares of Preferred Stock of the Corporation designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A”. RESOLVED, that pursuant to the provisions of the articles of incorporation and the bylaws of the Corporation and applicable law, a series of Preferred Stock, par value $0.01 per share, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.
